
	

113 HR 5612 IH: TEST Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5612
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to reduce the testing requirements for
			 part A of title I of such Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Tackling Excessive Standardized Testing Act of 2014 or the TEST Act of 2014.
		2. ESEA amendments
			(a)Academic assessmentsSection 1111(b)(3)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(C)) is amended—
				(1)in clause (v)(I), by striking clause vii and inserting clause (vii) and as otherwise provided under clause (xvi);
				(2)in clause (vii), by inserting except as otherwise provided under clause (xvi), before beginning;
				(3)by striking and at the end of clause (xiv);
				(4)by striking the period at the end of clause (xv); and
				(5)by adding at the end the following new clause:
					
						(xvi)beginning with the first full school year after the date of enactment of the TEST Act of 2014, in
			 lieu of the requirements of clause (vii)—
							(I)authorize any public elementary school or public secondary school to administer the academic
			 assessments in mathematics required under clause (vii) in each of grades
			 4, 6, and 8;
							(II)authorize any public elementary school or public secondary school to administer the academic
			 assessments in reading or language arts required under clause (vii) in
			 each of grades 3, 5, and 7;
							(III)authorize a public elementary schools or public secondary school at the 15th percentile or above
			 for mathematics in the State (based on the achievement of students for the
			 preceding school year in each of grades 4, 6, and 8 on the academics
			 assessments in mathematics required under clause (vii)), to, for the
			 school year following the administration of such assessments, administer
			 the academic assessments in mathematics required under clause (vii) in
			 each of grades 4 and 8;
							(IV)authorize a public elementary school or public secondary school at the 15th percentile or above for
			 reading or language arts in the State (based on the achievement of
			 students for the preceding school year in each of grades 3, 5, and 7 on
			 the academics assessments in reading or language arts required under
			 clause (vii)), to, for the school year following the administration of
			 such assessments, administer the academic assessments in reading or
			 language arts required under clause (vii) in each of grades 3 and 7;
							(V)authorize a public elementary school or public secondary school whose students do not meet the
			 academic achievement requirements of subclause (III) of this clause, but
			 which has demonstrated such level of progress with respect to the
			 achievement of students on academic assessments in mathematics required
			 under clause (vii), as determined appropriate by the Secretary to be
			 authorized to administer assessments in mathematics in accordance with
			 subclause (III) of this clause, to administer such assessments in
			 mathematics in accordance with such subclause (III); and
							(VI)authorize a public elementary school or public secondary school whose students do not meet the
			 academic achievement requirements of subclause (IV) of this clause, but
			 which has demonstrated such level of progress with respect to the
			 achievement of students on academic assessments in reading or language
			 arts required under clause (vii), as determined appropriate by the
			 Secretary to be authorized to administer assessments in reading or
			 language arts in accordance with subclause (IV) of this clause, to
			 administer such assessments in reading or language arts in accordance with
			 such subclause (IV)..
				(b)Limited English proficient studentsSection 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)) is amended in the matter following item (dd), by
			 inserting before the semicolon the following: and that the achievement of a student with limited English proficiency shall not be considered for
			 purposes of such definition for the first 12 months that the student is
			 enrolled in a public elementary school or public secondary school.
			(c)Application to waiversSection 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) is amended—
				(1)in subsection (c)—
					(A)by striking or at the end of paragraph (9)(C);
					(B)by striking the period at the end of paragraph (10) and inserting ; or; and
					(C)by adding at the end the following:
						
							(11)the requirement under section 1111(b)(2)(C)(v) that a student with limited English proficiency be
			 excluded from the definition of adequate yearly progress for the first 12
			 months that the student is enrolled in a public elementary school or
			 public secondary school.; and
					(2)by adding at the end the following new subsection:
					
						(h)Options for certain academic assessmentsA waiver awarded under this section shall not prohibit a State educational agency from
			 administering academic assessments in accordance with clause (xvi) of
			 section 1111(b)(3)(C) in lieu of the requirements of clause (vii) of
			 section 1111(b)(3)(C)..
				
